DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12, 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0083638 to Edling et al. (Edling) in view of US Patent Application Publication 2019/0361784 to Savanur (Savanur).
Claim 1
With regard to providing, by a processor, a model having an input and an output; Edling teaches a storage tape analytics (STA) application (par. 175).
With regard to receiving input data, the input data including log data of the queried storage medium and the queried media drive; Edling teaches extracting raw data including tape mount and dismount records (par. 176, Fig. 17, step 1720).
With regard to providing the input data to the input of the model; Edling teaches that the data is analyzed using the STA application (par. 179, Fig. 17, step 1745).
With regard to determining, from the output of the model, a predicted failure cause category and a predicted failure probability assigned to the predicted failure cause category; Edling teaches determining a health gain value and a suspicion level value, which corresponds to a failure probability, for multiple errors or failures of components (pars. 179, 187-189, 192).
With regard to providing a first prediction to a user, Edling teaches presenting results to an user or an alert module (pars. 179, 180).
Edling does not teach a machine learning model.  Savanur teaches using a machine learning model for predicting errors in storage arrays (pars. 40, 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tape drive and media failure prediction, as taught by Edling, to include a machine learning model, as taught by Savanur, because then predictions would have been iteratively improved (Savanur, par. 22).
Claim 2
Edling teaches that the predicted failure cause category is a category from a predefined set of failure cause categories, the predefined set of failure cause categories including a medium category associated with the queried storage medium, a drive category associated with the queried media drive, and a permit category associated with the absence of a failure cause, wherein the medium category and the drive category are each assigned a predetermined probability threshold (par. 198, an SLV is assigned to each tape drive and media, and “Use” is assigned when no error is detected),
the method further comprising: performing a response action, wherein the response action comprises: determining that the predicted failure probability assigned to the medium category does not exceed the predetermined probability threshold assigned to the medium category and that the predicted failure probability assigned to the drive category does not exceed the predetermined probability threshold assigned to the drive category; and allowing the queried mount event (par. 198, if the SLV value is in a low range then the health indicator is “Use”).
Claim 3
Edling teaches that the predicted failure cause category is a category from a predefined set of failure cause categories, the predefined set of failure cause categories including a medium category associated with the queried storage medium, a drive category associated with the queried media drive, and a permit category associated with the absence of a failure cause, wherein the medium category and the drive category are each assigned a predetermined probability threshold (par. 198, an SLV is assigned to each tape drive and media, and “Use” is assigned when no error is detected),
the method further comprising: performing a response action, wherein the response action comprises: determining that the predicted failure probability assigned to the medium category exceeds the predetermined probability threshold assigned to the medium category; marking the queried storage medium as discontinued; and sending a medium failure notification to a computing device of a monitoring center (par. 198, if the SLV value is in a higher range, the health indicator may be “Evaluate”, which may require replacement).
Claim 4
Edling teaches that the predefined set of failure cause categories further includes a combination category associated with the combination of the queried storage medium and the queried media drive, the method further comprising: preventing, in response to determining that a predicted failure probability assigned to the combination category exceeds a predetermined probability threshold assigned to the combination category, the queried mount event for the combination of the queried storage medium and the queried media drive (pars. 198, 202, determining whether failure occurred with a different media or drive).
Claim 6
Edling does not teach that providing the machine learning model comprises: receiving one or more training sets, each of the one or more training sets including log data of past mount events, wherein a past mounting event is an event where a storage medium is mounted by a media drive and assigned a predicted failure cause category; and generating, by executing a learning algorithm on the one or more training sets, the machine learning model.  Savanur teaches using a training set to learn event patterns in storage drive arrays (pars. 3, 4, 64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tape drive and media failure prediction, as taught by Edling, to include a machine learning model using a training set, as taught by Savanur, because then predictions would have been iteratively improved (Savanur, par. 22).
Claim 7
Edling does not teach that the learning algorithm includes a decision tree.  Savanur teaches a decision tree (par. 73).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tape drive and media failure prediction, as taught by Edling, to include a machine learning model with a decision tree, as taught by Savanur, because then predictions would have been iteratively improved (Savanur, par. 22).
Claim 8
Edling does not teach that the decision tree is a classification and regression tree.  Savanur teaches a regression tree (par. 73).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tape drive and media failure prediction, as taught by Edling, to include a machine learning model with a regression tree, as taught by Savanur, because then predictions would have been iteratively improved (Savanur, par. 22).
Claim 9
Edling teaches storing the input data in a database (pars. 42, 177).
Claim 12
Edling does not teach receiving one or more updated training sets, each updated training set including log data of past mount event; and generating, by executing the learning algorithm on the one or more updated training sets, an updated machine learning model.  Savanur teaches feeding a portion of monitored data back into a training set (par. 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tape drive and media failure prediction, as taught by Edling, to include a machine learning model using a portion of monitored data as a training set, as taught by Savanur, because then predictions would have been iteratively improved (Savanur, par. 22).
Claim 13
Edling does not teach generating, in response to detecting a failure event in the log data of the past mount event, a new updated training set.  Savanur teaches feeding a portion of monitored data back into a training set (par. 44, 66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tape drive and media failure prediction, as taught by Edling, to include a machine learning model using a portion of monitored data as a training set, as taught by Savanur, because then predictions would have been iteratively improved (Savanur, par. 22).
Claim 17
Edling teaches a memory (Fig. 1, STA application 164, data warehouse 168; pars. 42, 44); and a processor in communication with the memory, the processor being configured to perform operations (Fig. 1, server 160, par. 42).
With regard to providing a model having an input and an output; Edling teaches a storage tape analytics (STA) application (par. 175).
With regard to receiving input data, the input data including log data of the queried storage medium and the queried media drive; Edling teaches extracting raw data including tape mount and dismount records (par. 176, Fig. 17, step 1720).
With regard to providing the input data to the input of the model; Edling teaches that the data is analyzed using the STA application (par. 179, Fig. 17, step 1745).
With regard to determining, from the output of the model, a predicted failure cause category and a predicted failure probability assigned to the predicted failure cause category; Edling teaches determining a health gain value and a suspicion level value, which corresponds to a failure probability, for multiple errors or failures of components (pars. 179, 187-189, 192).
With regard to providing a first prediction to a user, Edling teaches presenting results to an user or an alert module (pars. 179, 180).
Edling does not teach a machine learning model.  Savanur teaches using a machine learning model for predicting errors in storage arrays (pars. 40, 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tape drive and media failure prediction, as taught by Edling, to include a machine learning model, as taught by Savanur, because then predictions would have been iteratively improved (Savanur, par. 22).
Claim 18
Edling teaches that the predicted failure cause category is a category from a predefined set of failure cause categories, the predefined set of failure cause categories including a medium category associated with the queried storage medium, a drive category associated with the queried media drive, and a permit category associated with the absence of a failure cause, wherein the medium category and the drive category are each assigned a predetermined probability threshold (par. 198, an SLV is assigned to each tape drive and media, and “Use” is assigned when no error is detected),
the method further comprising: performing a response action, wherein the response action comprises: determining that the predicted failure probability assigned to the medium category does not exceed the predetermined probability threshold assigned to the medium category and that the predicted failure probability assigned to the drive category does not exceed the predetermined probability threshold assigned to the drive category; and allowing the queried mount event (par. 198, if the SLV value is in a low range then the health indicator is “Use”).
Claim 19
Edling teaches a memory (Fig. 1, STA application 164, data warehouse 168; pars. 42, 44); and a processor in communication with the memory, the processor being configured to perform operations (Fig. 1, server 160, par. 42).
With regard to providing a model having an input and an output; Edling teaches a storage tape analytics (STA) application (par. 175).
With regard to receiving input data, the input data including log data of the queried storage medium and the queried media drive; Edling teaches extracting raw data including tape mount and dismount records (par. 176, Fig. 17, step 1720).
With regard to providing the input data to the input of the model; Edling teaches that the data is analyzed using the STA application (par. 179, Fig. 17, step 1745).
With regard to determining, from the output of the model, a predicted failure cause category and a predicted failure probability assigned to the predicted failure cause category; Edling teaches determining a health gain value and a suspicion level value, which corresponds to a failure probability, for multiple errors or failures of components (pars. 179, 187-189, 192).
With regard to providing a first prediction to a user, Edling teaches presenting results to an user or an alert module (pars. 179, 180).
Edling does not teach a machine learning model.  Savanur teaches using a machine learning model for predicting errors in storage arrays (pars. 40, 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tape drive and media failure prediction, as taught by Edling, to include a machine learning model, as taught by Savanur, because then predictions would have been iteratively improved (Savanur, par. 22).
Claim 20
Edling teaches that the predicted failure cause category is a category from a predefined set of failure cause categories, the predefined set of failure cause categories including a medium category associated with the queried storage medium, a drive category associated with the queried media drive, and a permit category associated with the absence of a failure cause, wherein the medium category and the drive category are each assigned a predetermined probability threshold (par. 198, an SLV is assigned to each tape drive and media, and “Use” is assigned when no error is detected),
the method further comprising: performing a response action, wherein the response action comprises: determining that the predicted failure probability assigned to the medium category exceeds the predetermined probability threshold assigned to the medium category; marking the queried storage medium as discontinued; and sending a medium failure notification to a computing device of a monitoring center (par. 198, if the SLV value is in a higher range, the health indicator may be “Evaluate”, which may require replacement).
Allowable Subject Matter
Claims 5, 10, 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5 May 2022 have been fully considered but they are not persuasive. Applicant states that Edling discloses computing operational values to predict failures of components and applying health gain values to determine suspicion levels.  Applicant contends that this is not the same as “determining, from the output of the machine learning model, a predicted failure cause category and a predicted failure probability assigned to the predicted failure cause category” as recited in Applicant’s independent claim 1.  Applicant states that there is no predicting of a cause category, or probability based on the cause category.  However, the HGV values and the SLV values are associated with errors in each component (par. 187).  An error in a particular component corresponds to a cause category.  The claim requires a predicted failure probability assigned to the predicted failure cause.  Edling teaches that health indicators or health levels are assigned to each component based on their current SLV (par. 189).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864